DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,972,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent would anticipate the claims of the present application in their current form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (USP 8,823,418).
Regarding claim 1, Chang’s Fig. 2 shows an integrated circuit, comprising:
REF) and having first and second control outputs (outputs of comparators 202A and 202B, respectively), the POR circuit is configured to generate a first control signal on the first control output responsive to a supply voltage (VREF) on the supply voltage terminal exceeding a first threshold voltage (the voltage at node 216) and is configured to generate a second control signal on the second control output responsive to the supply voltage exceeding a second threshold voltage (the voltage at node 214); and 
a digital logic circuit (212) having a first control input coupled to the first control output of the POR circuit and having a second control input coupled to the second control output of the POR circuit, the digital logic circuit is configured to initiate a first transaction (one of two logical states of signal RSN) responsive to assertion of the first control signal and to initiate a second transaction (the other of the two logical states of signal RSN) responsive to assertion of the second control signal.
As to claim 2, Chang’s Fig. 2 clearly shows the IC of claim 1, wherein the second threshold voltage is greater than the first threshold voltage (since the voltage at node 214 is closer to VDD).
As to claim 3, Chang’s Fig. 2 clearly shows the IC of claim 2, wherein the POR circuit includes first (202A) and second (202B) comparators, the first comparator having an output to produce the first control signal and the second comparator having an output to produce the second control signal.
As to claim 4, Chang’s Fig. 2 clearly shows the IC of claim 2, wherein the POR circuit includes:
a voltage divider (204) coupled to the supply voltage terminal (VDD) and a common terminal (ground) and having a first (214) voltage divider terminal and a second (216) voltage divider terminal; 
a first comparator (202A) coupled to the first voltage divider terminal, the first comparator having a comparator output to produce the first control signal; and 
a second comparator (202B) coupled to the second voltage divider terminal, the second comparator having a comparator output to produce the second control signal.

As to claim 6, Chang’s Fig. 2 clearly shows the IC of claim 5, wherein
the first comparator (202A) has a noninverting input (+) and an inverting input (-), the first voltage divider terminal (214) is coupled to the noninverting input of the first comparator, and the reference voltage generator (VREF) is coupled to the inverting input of the first comparator; and
the second comparator (202B) has a noninverting input (+) and an inverting input (-), the second voltage divider terminal (216) is coupled to the noninverting input of the second comparator, and the reference voltage generator (VREF) is coupled to the inverting input of the second comparator.
As to claim 7, Chang’s Fig. 2 clearly shows the IC of claim 4, wherein the voltage divider includes first (206), second (208), and third (210) resistors coupled in series between the supply voltage terminal (VDD) and the common terminal (ground), the first voltage divider terminal (214) is between the first and second resistors, and the second voltage divider terminal (216) is between the second and third resistors.
As to claim 8, Chang’s Fig. 2 shows the IC of claim 1, wherein the digital logic circuit (212) is configured to avoid initiating a subsequent transaction responsive to a subsequent assertion of the second control signal following a power-on event (due to the resetting function of its output).
	Regarding claim 9, Chang’s Fig. 2 shows a circuit, comprising:
a voltage divider (204) coupled between a supply voltage terminal (VDD) and a common terminal (ground) and having a first voltage divider terminal (214) and a second voltage divider terminal (216);
a reference voltage generator (Bandgap Voltage Reference);
a first comparator (202A) coupled to the first voltage divider terminal and to the reference voltage generator, the first comparator having a comparator output to produce a first control signal; and

	As to claim 10, Chang’s Fig. 2 clearly shows the circuit of claim 9, wherein the voltage divider (204) includes first (206), second (208), and third (210) resistors coupled in series between the supply voltage terminal (Vcc) and the common terminal (ground), the first voltage divider terminal (214) is between the first and second resistors, and the second voltage divider terminal (216) is between the second and third resistors.
	As to claim 11, Chang’s Fig. 2 clearly shows the circuit of claim 9, wherein:
the first comparator (202A) has a noninverting input (+) and an inverting input (-), the first voltage divider terminal (214) is coupled to the noninverting input of the first comparator, and the reference voltage generator (VREF) is coupled to the inverting input of the first comparator; and
the second comparator (202B) has a noninverting input (+) and an inverting input (-), the second voltage divider terminal (216) is coupled to the noninverting input of the second comparator, and the reference voltage generator (VREF) is coupled to the inverting input of the second comparator.
	As to claim 12, Chang’s Fig. 2 clearly shows the circuit of claim 9, further including a digital logic circuit (212) having a first control input and a second control input, the first control input is coupled to the comparator output of the first comparator (202A) and the second control input is coupled to the comparator output of the second comparator (202B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849